DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/11/22 have been fully considered but they are not fully persuasive. 
The applicant makes the following arguments: 
That Farritor does not discuss “a sleep log for the one medical professional|[.]’’ 
Wilson is cited to in view of Farritor. Wilson discloses information pertaining to sleep of a medical professional (tracking, “information that is indicative of a clinicians physical and/or emotional health (in poor physical health or are exposed to a stressful situation or sleep deprived),” ([0030]); disclosing wherein “module 212 can also have functionality that prompts a clinician for information, such as how much sleep did you get prior to starting work, or the state of their physical or emotional health, and this information can be stored for use by the fatigue detection module 230,” ([0034]); and can track a value corresponding to, “this value can [be] a number of hours of sleep during prior to working a shift,” ([0048]). While Wilson may not explicitly disclose all physiological metrics relevant to a clinician’s physiological state or sleep log, Farritor discloses tracking physiological metrics that correspond reliably to sleep or wake state, disclosing the metrics of pulse rate, temperature, tiredness (disclosing wherein, “sensors can be configured to collect various biometric information regarding the user, such as, for example, temperature, breathing patterns, pupil dilation, blinking (excessive blinking can indicate irritation or tiredness), muscle tension, and/or pulse rate. Alternatively, any other biometric information that can be indicative of a user's physical state can be detected and/or collected. According to one embodiment, these metrics can be collected by the sensors and used to track the user's physical state during a procedure,” ([0134]).
That because Farritor is not using a tool with biometric sensors specifically worn by the user himself or herself, Farritor cannot be as particular to the user as the current invention. Therefore, Farritor cannot teach or suggest “a health monitor tool that receives biometric data from biometric sensors worn by the plurality of medical professionals, wherein the biometric data comprises heart rate, body temperature and a sleep log for the one medical professional that caused the one event to occur[.]”
Wilson is cited to in view of Farritor. Wilson discloses tracking clinician data of various descriptions, disclosing tracking, “a clinician’s location and movement,” tracking that would not be possible without a wearable sensor; it further discloses tracking information corresponding to a clinician’s “physical and/or emotional state, or [whether the clinician is] sleep deprived,” ([0030]). While Wilson discloses wearable sensors worn by clinicians, and discloses tracking clinician bio-data, Wilson may not explicitly use the term “biofeedback sensor,”; it is here that Farritor is relied upon, disclosing an array of biofeedback sensing mechanisms ([0136]). 
That Farritor’s sensors do not comprise cameras, input devices & data input monitors that measure, “audio stream and typing speed”.   
Wilson discloses, “information relating to an interaction the first clinician has with the event notification system,” (claim 12) including the time a clinician needs to respond to a notification, also stating tracking a, “metric assigned to each instance of the activity associated with the first clinician responses to alert,” (claim 13) corresponding i.e. to how fast said clinician can type their response, and providing a compelling motivation to track this aspect of a “clinician’s movement,” ([0030]). While Wilson does not explicitly state typing speed, Farritor discloses, “tracking the user's hands,” ([0142]). It would be obvious to one of ordinary skill in the art to incorporate the sensing data pertaining to the user’s hands, into the system which tracks clinician movement and the timespan of clinician activities, such that the rate at which the clinician’s hands type is monitored, in order to use this information to inform estimation of clinician’s physiological state ([0030]).
Farritor discloses “surgical video,” ([0127]); while it may not explicitly state audio, it would be obvious to one of ordinary skill in the art that the vast majority of video formats include audio data (“A video file normally consists of a container (e.g. in the Matroska format) containing visual (video without audio) data in a video coding format (e.g. VP9) alongside audio data in an audio coding format (e.g. Opus).” Wikipedia), and thus the video file disclosed by Farritor would also include audio data. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 20180102047 A1) in view of Farritor (US 20140276944 A1).
Regarding claim 1, Wilson, which teaches a notification system for health professionals and thus exists in the applicant’s field of endeavor, discloses an apparatus comprising: 1at least one processor (processor module 200 [0039]); a memory (computer memory [0038]) coupled to the at least one processor (processor module 200 [0038]); and a decision support engine residing in the memory and executed by the at least one processor (response module 210), the decision support engine comprising: a plurality of events that each comprises: a specification of at least one variance of a decision (“different types of activities engaged in by a clinician [while] performing their duties,” [0039]); and at least one corresponding action that includes providing a notification of the event to a person (“generat[ing] a particular type of alert message that is sent to a clinician” [0039]); a plurality of professional profiles that each corresponds to a plurality of professionals, wherein each of the plurality of professional profiles comprises decisions by the corresponding professional (module 210 is comprised of clinician information module 212 and clinician movement and alert message stores 213 and 214 [0039]; regarding a plurality, see [0040], “a plurality of instances of virtual call point objects,”); 5a safety monitor tool that receives biometric data from biometric sensors worn by the plurality of professionals (“information that is indicative of a clinician’s physical and/or emotional health” [0030]); wherein the decision support engine detects when one of the plurality of events occurs, and in response, provides the notification corresponding to the event to the person and logs the biometric data corresponding to the one professional that caused the one event to occur (“if the ENS detects [among other information] information indicative of a clinician’s physical...health,” that points to alarm fatigue, then, “the message can be sent to an appropriate individual which may or may not be at future risk for alarm fatigue,” [0030; 0033]).
Wilson does not disclose biometric sensors worn by the clinicians, however, Farritor, which discloses a robotic surgical system integrating clinician biometric data and thus exists in the applicant’s field of endeavor, discloses these sensors (biofeedback sensors [0134]). It would be obvious to incorporate the device of Farritor into the system of Wilson such that the system can track the clinician’s health in real-time, in order to accurately assess the clinician’s decision-making fitness and ensure optimal patient outcome. 

Regarding claims 10 and 11, Wilson discloses at least one processor (module 200 [0039]); a memory coupled to the at least one processor (memory [0038]); and a medical treatment analysis engine (module 210) residing in the memory and executed by the at least one processor, the medical treatment analysis engine comprising: a plurality of severity levels (“longer than average, less than average, [or] average amount of time to resolve [the alarm,” see [0032]); a plurality of events (fatigue alarm [0032]) that each comprises: a specification of at least one variance of a diagnosis or treatment; one of the plurality of severity levels ; and at least one corresponding action that includes providing a notification of the event to a person (“if the ENS detects [among other information] information indicative of a clinician’s physical...health,” that points to alarm fatigue, then, “the message can be sent to an appropriate individual which may or may not be at future risk for alarm fatigue,” [0030; 0033]); a plurality of professional profiles that each corresponds to a plurality of medical professionals, wherein each of the plurality of professional profiles comprises diagnoses and treatments by the corresponding medical professional (module 210 is comprised of clinician information module 212 and clinician movement and alert message stores 213 and 214 [0039]; regarding a plurality, see [0040], “a plurality of instances of virtual call point objects,”), wherein the medical treatment analysis engine queries a medical cases knowledge base that correlates diagnoses with corresponding treatments and further comprising a work and rest regulations knowledge base that specifies regulations regarding amount of work and rest for medical professionals, recent hours worked and events (module 230 comprises information including, “The fatigue period is typically set to be of a particular number of hours associated with a work shift,” [0043]); wherein the medical treatment analysis engine queries a medical professional case handling knowledge base that includes a plurality of diagnoses and treatments, and for each diagnosis, corresponding biometric data for a medical professional that made the diagnosis (“information that is indicative of a clinician’s physical and/or emotional health” [0030]), and for each treatment, corresponding biometric data for a medical professional that gave the treatment; wherein the medical treatment analysis engine detects when one of the plurality of events occurs, and in response, provides the notification corresponding to the event to the person and logs the biometric data corresponding to the one medical professional that caused the one event to occur, wherein the notification of the event to the person comprises at least one of: notifying the medical professional; notifying a patient (“if the ENS detects [among other information] information indicative of a clinician’s physical...health,” that points to alarm fatigue, then, “the message can be sent to an appropriate individual which may or may not be at future risk for alarm fatigue,” [0030; 0033]). Wilson discloses a sleep log ([0030, 0034, 0048]) but does not explicitly disclose the nature of the sensors. However, Farritor discloses this, stating: a health monitor tool that receives biometric data from biometric sensors worn by the plurality of medical professionals, wherein the biometric data comprises heart rate, body temperature and sensor data relevant to a sleep log (disclosing the metrics of pulse rate, temperature, tiredness [0134]) for the one medical professional that caused the one event to occur; a plurality of input sensors comprising video cameras, audio input devices and data input monitors (see surgical video [0127]) that monitor interaction of the plurality of medical professionals with a plurality of patients (console 300 [0136]); wherein the medical treatment analysis engine receives sensor data from the plurality of input sensors, wherein the sensor data comprises video streams and audio streams and typing speed (“a robotic trainer…allowing a user to perform…tests, warm-up procedures…while the console 300 collects biometric information, therefore allowing for evaluation of the physical state of the user,” [0136]; this evaluation process effectively serves to monitor interaction of professional with environment). It would be obvious to one of ordinary skill in the art to incorporate the sensor data of Farritor into the system of Wilson such that the system can track various aspects of the clinician’s health in real-time, in order to accurately assess the clinician’s decision-making fitness and ensure optimal patient outcome.


Regarding claim 2 and claim 12, Wilson discloses biometric data for the one professional that caused the one event to occur ([0030]).  Wilson discloses biometric sensors and a sleep log ([0030, 0034, 0048]), however does not disclose all specific parameters tracked. Farritor, which discloses a robotic surgical system integrating clinician biometric data and thus exists in the applicant’s field of endeavor, discloses wherein biometric data comprises heart rate, body temperature (“pulse rate,” “temperature,” and “tiredness,” [0134]). 

Regarding claim 3 and 13, Wilson discloses wherein the decision support engine receives sensor data regarding interaction of the plurality of professionals, but does not explicitly disclose the specific sensor input streams. However, Farritor discloses wherein the sensor data comprises video streams, audio streams (Farritor discloses. “surgical video,” [0127]) and typing speed (“a robotic trainer…allowing a user to perform…tests, warm-up procedures…while the console 300 collects biometric information, therefore allowing for evaluation of the physical state of the user,” [0136]; this evaluation process effectively serves to monitor interaction of professional with environment). It would be obvious to one of ordinary skill in the art to incorporate the data of Farritor into the system of Wilson such that the system can track various aspects of the clinician’s health in real-time, in order to accurately assess the clinician’s decision-making fitness and ensure optimal patient outcome. 

Regarding claim 4 and 14, Wilson discloses monitoring clinician’s physical data but does not specify its sensors. 
However, Farritor discloses wherein the plurality of input sensors comprises video cameras, audio input devices and data input monitors. Farritor discloses “surgical video,” ([0127]); while it may not explicitly state audio, it would be obvious to one of ordinary skill in the art that the vast majority of video formats include audio data (“A video file normally consists of a container (e.g. in the Matroska format) containing visual (video without audio) data in a video coding format (e.g. VP9) alongside audio data in an audio coding format (e.g. Opus).” Wikipedia), and thus the video file disclosed by Farritor would also include audio data. It would be obvious to one of ordinary skill in the art to incorporate the data of Farritor into the system of Wilson such that the system can track various aspects of the clinician’s health in real-time, in order to accurately assess the clinician’s decision-making fitness and ensure optimal patient outcome. 
Regarding data input, Wilson discloses, “information relating to an interaction the first clinician has with the event notification system,” (claim 12) including the time a clinician needs to respond to a notification, also stating tracking a, “metric assigned to each instance of the activity associated with the first clinician responses to alert,” (claim 13) corresponding i.e. to how fast said clinician can type their response, and providing a compelling motivation to track this aspect of a “clinician’s movement,” ([0030]). While Wilson does not explicitly state typing speed, Farritor discloses, “tracking the user's hands,” ([0142]). It would be obvious to one of ordinary skill in the art to incorporate the sensing data pertaining to the user’s hands, into the system which tracks clinician movement and the timespan of clinician activities, such that the rate at which the clinician’s hands type is monitored, in order to use this information to inform estimation of clinician’s physiological state ([0030]).

Regarding claim 5 and 15, Wilson discloses wherein the decision support engine (module 210) queries at least one knowledge base comprising a medical cases knowledge base (module 230) that correlates diagnoses with corresponding treatments and further comprising a work and rest regulations knowledge base that specifies regulations regarding amount of work and rest for medical professionals (module 230 comprises information including, “The fatigue period is typically set to be of a particular number of hours associated with a work shift,” [0043]).  

Regarding claim 6 and 16, Wilson discloses wherein the at least one knowledge base comprises a medical professional case handling knowledge base that includes a plurality of diagnoses and treatments, and for each diagnosis, corresponding biometric data for a medical professional that made the diagnosis, and for each treatment, corresponding biometric data for a medical professional that gave the treatment (see “lookup table,” [0032], “database,” [0035]).  

Regarding claim 7 and 17, Wilson discloses each of the plurality of professional profiles (database [0035]) comprises recent hours worked (“work shift” [0043]) and recent medication and events (“information that is indicative of a clinician’s physical and/or emotional health” [0030]), and discloses sleep log ([0030, 0034, 0048]), but not all relevant metrics; however, Farritor discloses relevant health metrics ([0134]). It would be obvious to one of ordinary skill in the art to incorporate the data of Farritor into the system of Wilson such that the system can track various aspects of the clinician’s health in real-time, in order to accurately assess the clinician’s decision-making fitness and ensure optimal patient outcome.

Regarding claim 8 and 18, Wilson discloses further comprising a plurality of severity levels, wherein each of the plurality of events specifies a corresponding one of the plurality of severity levels (“longer than average, less than average, [or] average amount of time to resolve [the alarm,” see [0032]).  

Regarding claim 9 and 19, Wilson discloses wherein notification of the event to the person comprises at least one of: notifying the professional; notifying a patient corresponding to the event (“if the ENS detects [among other information] information indicative of a clinician’s physical...health,” that points to alarm fatigue, then, “the message can be sent to an appropriate individual which may or may not be at future risk for alarm fatigue,” [0030; 0033]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20180182475 A1 (see Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921. The examiner can normally be reached M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5 ET. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M.S./Examiner, Art Unit 3792            

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792